               Case 1:20-mj-05191-UA Document 2 Filed 05/20/20 Page 1 of 2
                                                                                                 May 20, 2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                            WAIVER OF RIGHT TO BE PRESENT
                               -v-                                          AT CRIMINAL PROCEEDING
Jing Dong JIANG (F,M,L)
                                           Defendant.                          -CR-
                                                                          20 mag 5191
-----------------------------------------------------------------X

Check Proceeding that Applies

✓         Arraignment

          I have been given a copy of the indictment containing the charges against me and have
          reviewed it with my attorney. I understand that I have a right to appear before a judge in a
          courtroom in the Southern District of New York to confirm that I have received and reviewed the
          indictment; to have the indictment read aloud to me if I wish; and to enter a plea of either guilty
          or not guilty before the judge. After consultation with my attorney, I wish to plead not guilty.
          By signing this document, I wish to advise the court of the following. I willingly give up my right
          to appear in a courtroom in the Southern District of New York to advise the court that:

                     1)        I have received and reviewed a copy of the indictment.
                     2)        I do not need the judge to read the indictment aloud to me.
                     3)        I plead not guilty to the charges against me in the indictment.


Date:                                         by the Court with consent 5/20/20
                     _____Jiang Dong Jiang s/_______________________
                     Signature of Defendant

                     Jing Dong JIANG (F,M,L)
Print Name



✓         Conference

          I have been charged in an indictment with violations of federal law. I understand that I have a
          right to be present at all conferences concerning this indictment that are held by a judge in the
          Southern District of New York, unless the conference involves only a question of law. I
          understand that at these conferences the judge may, among other things, 1) set a schedule for
          the case including the date at which the trial will be held, and 2) determine whether, under the
          Speedy Trial Act, certain periods of time should be properly excluded in setting the time by
          which the trial must occur. I have discussed these issues with my attorney and wish to give up
          my right to be present at the conferences. By signing this document, I wish to advise the court
          that I willingly give up my right to be present at the conferences in my case for the period of
          time in which access to the courthouse has been restricted on account of the COVID-19
          pandemic. I request that my attorney be permitted to represent my interests at the
          proceedings even though I will not be present.
            Case 1:20-mj-05191-UA Document 2 Filed 05/20/20 Page 2 of 2




Date:                                       by the Court with consent 5/20/20
                ________ Jiang Dong Jiang s/________________________________
                Signature of Defendant



Jing Dong JIANG (F,M,L)
                Print Name



I hereby affirm that I am aware of my obligation to discuss with my client the charges contained in the
indictment, my client’s rights to attend and participate in the criminal proceedings encompassed by this
waiver, and this waiver form. I affirm that my client knowingly and voluntarily consents to the
proceedings being held in my client’s absence. I will inform my client of what transpires at the
proceedings and provide my client with a copy of the transcript of the proceedings, if requested.

Date:           ______Renee Wong s/______________________
                Signature of Defense Counsel



                __Renee Wong_________________
                Print Name


Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: Lily   Lau


Date:                               by the Court with consent 5/20/20
                ____Renee Wong s/_____________________
                Signature of Defense Counsel




Accepted:       ________________________
                Signature of Judge
                Date:     5/20/20




                                                   2
